EXHIBIT 4. 5 INDENTURE DATED AS OF , 20 BETWEEN SPEED COMMERCE, INC., as Issuer, AND , as Trustee Providing for Issuance of Debt Securities in Series 1 Table of Contents ARTICLE I. DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section 1.01. Definitions. 1 Section 1.02. Compliance Certificates and Opinions. 5 Section 1.03. Form of Documents Delivered to Trustee. 6 Section 1.04. Acts of Holders; Record Dates. 6 Section 1.05. Notices, Etc., to Trustee and Company. 8 Section 1.06. Notice to Holders; Waiver. 8 Section 1.07. Conflict with Trust Indenture Act. 8 Section 1.08. Effect of Headings and Table of Contents. 9 Section 1.09. Successors and Assigns. 9 Section 1.10. Separability Clause. 9 Section 1.11. Benefits of Indenture. 9 Section 1.12. Governing Law. 9 Section 1.13. Legal Holidays. 9 Section 1.14. Incorporators, Equityholders, Directors, Members, Managers, Officers and Employees of the Company Exempt from Individual Liability. 9 ARTICLE II. SECURITY FORM 9 Section 2.01. Forms Generally. 9 Section 2.02. Form of Face of Security. 10 Section 2.03. Form of Reverse of Security. 11 Section 2.04. Form of Legend for Global Securities. 15 Section 2.05. Form of Trustee’s Certificate of Authentication. 15 ARTICLE III. THE SECURITIES 16 Section 3.01. Amount Unlimited; Issuable in Series. 16 Section 3.02. Denominations. 18 Section 3.03. Execution, Authentication, Delivery and Dating. 18 Section 3.04. Temporary Securities. 20 Section 3.05. Registration; Registration of Transfer and Exchange. 20 Section 3.06. Mutilated, Destroyed, Lost and Stolen Securities. 21 Section 3.07. Payment of Interest; Interest Rights Preserved. 22 Section 3.08. Persons Deemed Owners. 23 Section 3.09. Cancellation. 23 Section 3.10. Computation of Interest. 23 Section 3.11. CUSIP Numbers 23 ARTICLE IV. SATISFACTION AND DISCHARGE 24 Section 4.01. Satisfaction and Discharge of Indenture. 24 i Section 4.02. Application of Trust Money. 24 ARTICLE V. REMEDIES 25 Section 5.01. Events of Default. 25 Section 5.02. Acceleration of Maturity; Rescission and Annulment. 26 Section 5.03. Collection of Indebtedness and Suits for Enforcement by Trustee. 26 Section 5.04. Trustee May File Proofs of Claim. 27 Section 5.05. Trustee May Enforce Claims Without Possession of Securities. 27 Section 5.06. Application of Money Collected. 28 Section 5.07. Limitation on Suits. 28 Section 5.08. Unconditional Right of Holders to Receive Principal Premium and Interest. 28 Section 5.09. Restoration of Rights and Remedies. 29 Section 5.10. Rights and Remedies Cumulative. 29 Section 5.11. Delay or Omission Not Waiver. 29 Section 5.12. Control by Holders. 29 Section 5.13. Waiver of Past Defaults. 29 Section 5.14. Undertaking for Costs. 30 Section 5.15. Waiver of Usury, Stay or Extension Laws. 30 ARTICLE VI. THE TRUSTEE 30 Section 6.01. Certain Duties and Responsibilities. 30 Section 6.02. Notice of Defaults. 31 Section 6.03. Certain Rights of Trustee. 31 Section 6.04. Not Responsible for Recitals or Issuance of Securities. 32 Section 6.05. May Hold Securities. 32 Section 6.06. Money Held in Trust. 32 Section 6.07. Compensation and Reimbursement. 32 Section 6.08. Conflicting Interests. 33 Section 6.09. Corporate Trustee Required, Eligibility. 33 Section 6.10. Resignation and Removal, Appointment of Successor. 33 Section 6.11. Acceptance of Appointment by Successor. 34 Section 6.12. Merger, Conversion, Consolidation or Succession to Business. 35 Section 6.13. Preferential Collection of Claims Against Company. 35 Section 6.14. Appointment of Authenticating Agent. 35 ARTICLE VII. HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 36 Section 7.01. Company to Furnish Trustee Names and Addresses of Holders. 36 Section 7.02. Preservation of Information; Communications to Holders. 37 Section 7.03. Reports by Trustee. 37 Section 7.04. Reports by Company. 37 ii ARTICLE VIII. CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE 38 Section 8.01. Company May Consolidate, Etc., Only on Certain Terms. 38 Section 8.02. Successor Substituted. 38 ARTICLE IX. SUPPLEMENTAL INDENTURES 38 Section 9.01. Supplemental Indentures Without Consent of Holders. 38 Section 9.02. Supplemental Indentures With Consent of Holders. 39 Section 9.03. Execution of Supplemental Indentures. 40 Section 9.04. Effect of Supplemental Indentures. 40 Section 9.05. Conformity with Trust Indenture Act. 40 Section 9.06. Reference in Securities to Supplemental Indentures. 40 ARTICLE X. COVENANTS 41 Section 10.01. Payment of Principal, Premium and Interest. 41 Section 10.02. Maintenance of Office or Agency. 41 Section 10.03. Money for Securities Payments to Be Held in Trust. 41 Section 10.04. Statement by Officers as to Default. 42 Section 10.05. Existence. 42 Section 10.06. Waiver of Certain Covenants. 42 ARTICLE XI. REDEMPTION OF SECURITIES 43 Section 11.01. Applicability of Article. 43 Section 11.02. Election to Redeem; Notice to Trustee. 43 Section 11.03. Selection by Trustee of Securities to Be Redeemed. 43 Section 11.04. Notice of Redemption. 43 Section 11.05. Deposit of Redemption Price. 44 Section 11.06. Securities Payable on Redemption Date. 44 Section 11.07. Securities Redeemed in Part. 45 ARTICLE XII. SINKING FUNDS 45 Section 12.01. Applicability of Article. 45 Section 12.02. Satisfaction of Sinking Fund Payments with Securities. 45 Section 12.03. Redemption of Securities for Sinking Fund. 45 ARTICLE XIII. DEFEASANCE AND COVENANT DEFEASANCE 46 Section 13.01. Company’s Option to Effect Defeasance or Covenant Defeasance. 46 Section 13.02. Defeasance and Discharge. 46 Section 13.03. Covenant Defeasance. 46 Section 13.04. Conditions to Defeasance or Covenant Defeasance. 46 Section 13.05. Deposited Money and U.S. Government Obligations to Be Held in Trust; Miscellaneous Provisions. 48 Section 13.06. Reinstatement. 48 iii SPEED COMMERCE, INC. Certain Sections of this Indenture relating to Sections 310 - 318, inclusive, of the Trust Indenture Act of 1939, as amended Trust Indenture Act Section Indenture Section 310(a)(1) (a)(2) (a)(3) N.A. (a)(4) N.A. (a)(5) (b) 311(a) (b) 312(a) (b) (c) 313(a) (b)(1) N.A. (b)(2) (c) (d) 314(a) (a)(4) 1.04,10.04 (b) N.A. (c)(1) (c)(2) (c)(3) N.A. (d) N.A. (e) (f) N.A. 315(a) (b) (c) (d) (e) 316(a)(last sentence) (a)(1)(A) (a)(1)(B) (a)(2) N.A. (b) (c) 317(a)(1) (a)(2) (b) 318(a) (b) N.A. (c) ● N.A.means inapplicable. NOTE: This reconciliation and tie shall not, for any purpose, be deemed to be part of the Indenture. iv INDENTURE THIS INDENTURE, dated as of , 20, between SPEED COMMERCE, INC. , a corporation duly organized and existing under the laws of the State of Minnesota (herein called the “Company” ), and , a , as trustee (herein called the “Trustee” ). RECITALS The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of the Company’s debentures, notes or other evidences of indebtedness (herein called the “Securities” ), to be issued in one or more series as provided in this Indenture. All things necessary to make this Indenture a valid agreement of the Company in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually agreed, for the equal and proportionate benefit of all Holders of the Securities or of any series thereof, as follows: ARTICLE I. DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 1.01. Definitions . For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (a)the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (b)all other terms used herein which are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein; (c)all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles in the United States of America (including, if applicable, International Financial Reporting Standards) as in effect from time to time; (d)unless the context otherwise requires, any reference to an “Article” or a “Section” refers to an Article or a Section, as the case may be, of this Indenture; (e)the words “herein” , “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision; and (f) “or” is not exclusive, and “including” means “including without limitation” , “including but not limited to” or words of similar import. “Act” , when used with respect to any Holder, has the meaning specified in Section 1.04. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. 1 “Applicable Procedures” of a Depositary means, with respect to any matter at any time, the policies and procedures of such Depositary, if any, that are applicable to such matter at such time. “Authenticating Agent” means any Person authorized by the Trustee pursuant to Section 6.14 to act on behalf of the Trustee to authenticate Securities of one or more series. “Board of Directors” means either the board of directors of the Company or any duly authorized committee of that board. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification and delivered to the Trustee. “Business Day” , when used with respect to any Place of Payment or other location, means, except as otherwise provided or contemplated by Section 3.01 with respect to any series of Securities, each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which banking institutions in either (a) that Place of Payment or (b) other location are authorized or obligated by law or executive order or regulation to close. “Commission” means the Securities and Exchange Commission, from time to time constituted, created under the Exchange Act, or, if at any time after the execution of this instrument such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act, then the body performing such duties at such time. “Company” means the Person named as the “Company” in the first paragraph of this instrument until a successor Person shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Company” shall mean such successor Person. “Company Request” or “Company Order” means a written request or order signed in the name of the Company by its Chief Executive Officer, its Chief Financial Officer, its President or a Vice President, and by its Treasurer, an Assistant Treasurer, its Secretary or an Assistant Secretary of the Company, or any other officer or officers of the Company designated in writing by or pursuant to authority of the Board of Directors, and delivered to the Trustee. “Corporate Trust Office” means the principal office of the Trustee in (currently at ) at which at any particular time its corporate trust business shall be administered. “corporation” means a corporation, association, limited liability company, company, joint-stock company or business trust. “Covenant Defeasance” has the meaning specified in Section 13.03 . “Defaulted Interest” has the meaning specified in Section 3.07 . “Defeasance” has the meaning specified in Section 13.02. “Depositary” means, with respect to Securities of any series issuable in whole or in part in the form of one or more Global Securities, a clearing agency that is designated to act as Depositary for such Securities as contemplated by Section 3.01 . “Event of Default” has the meaning specified in Section 5.01. “Exchange Act” means the Securities Exchange Act of 1934 and any statute successor thereto, in each case as amended from time to time. 2 “Expiration Date” has the meaning specified in Section 1.04. “Global Security” means a Security that evidences all or part of the Securities of any series and bears the legend set forth in Section 2.04 (or such legend as may be specified as contemplated by Section 3.01 for such Securities). “Holder” means a Person in whose name a Security is registered in the Security Register. “Indenture” means this instrument as originally executed and as it may from time to time be supplemented or amended by one or more indentures supplemental hereto entered into pursuant to the applicable provisions hereof, including, for all purposes of this instrument and any such supplemental indenture, the provisions of the Trust Indenture Act that are deemed to be a part of and govern this instrument and any such supplemental indenture, respectively.The term “Indenture” shall also include the terms of particular series of Securities established as contemplated by Section 3.01. “interest” , when used with respect to an Original Issue Discount Security which by its terms bears interest only after Maturity, means interest payable after Maturity. “Interest Payment Date” , when used with respect to any Security, means the Stated Maturity of an installment of interest on such Security. “Investment Company Act” means the Investment Company Act of 1940 and any statute successor thereto, in each case as amended from time to time. “mandatory sinking fund payment” has the meaning specified in Section 12.01. “Maturity” , when used with respect to any Security, means the date on which the principal of such Security or an installment of principal becomes due and payable as therein or herein provided, whether at the Stated Maturity or by declaration of acceleration, call for redemption or otherwise. “Notice of Default” means a written notice of the kind specified in Section 5.01(d). “Officer’s Certificate” means a certificate signed by the Chairman of the Board, a Vice Chairman of the Board, the President or a Vice President, and by the Treasurer, an Assistant Treasurer, the Secretary or an Assistant Secretary of the Company or any other officer or officers of the Company designated in writing by or pursuant to authority of the Board of Directors and delivered to the Trustee.The Officer’s Certificate given pursuant to Section 10.04 shall be signed by the principal executive, financial or accounting officer of the Company. “Opinion of Counsel” means a written opinion of counsel, who may be an employee of, or outside counsel to, but does not have to be counsel for, the Company, and who shall be acceptable to the Trustee, which acceptance shall not be unreasonably withheld. “optional sinking fund payment” has the meaning specified in Section 12.01. “Original Issue Discount Security” means any Security which provides for an amount less than the principal amount thereof to be due and payable upon a declaration of acceleration of the Maturity thereof pursuant to Section 5.02. “Outstanding” , when used with respect to Securities, means, as of the date of determination, all Securities theretofore authenticated and delivered under this Indenture, except: (1)Securities theretofore cancelled and delivered to the Trustee or delivered to the Trustee for cancellation; 3 (2)Securities for whose payment or redemption money in the necessary amount has been theretofore deposited with the Trustee or any Paying Agent (other than the Company) in trust or set aside and segregated in trust by the Company (if the Company shall act as its own Paying Agent) for the Holders of such Securities; provided that, if such Securities are to be redeemed, notice of such redemption has been duly given pursuant to this Indenture or provision therefor has been made; (3)Securities, except to the extent provided in Sections 13.02 and respectively, as to which the Company has effected Defeasance pursuant to Section 13.02 or Covenant Defeasance pursuant to Section 13.03; and (4)Securities which have been paid pursuant to Section 3.06 or in exchange for or in lieu of which other Securities have been authenticated and delivered pursuant to this Indenture, other than any such Securities in respect of which there shall have been presented to the Trustee proof satisfactory to it that such Securities are held by a bona fide purchaser in whose hands such Securities are valid obligations of the Company; provided, however , that in determining whether the Holders of the requisite principal amount of the Outstanding Securities have given, made or taken any request, demand, authorization, direction, notice, consent, waiver or other action hereunder as of any date, (A) the principal amount of an Original Issue Discount Security which shall be deemed to be Outstanding shall be the amount of the principal thereof which would be due and payable as of such date upon acceleration of the Maturity thereof to such date pursuant to Section 5.02, (B) if, as of such date, the principal amount payable at the Stated Maturity of a Security is not determinable, the principal amount of such Security which shall be deemed to be Outstanding shall be the amount as specified or determined as contemplated by Section 3.01, (C) the principal amount of a Security denominated in one or more foreign currencies or currency units which shall be deemed to be Outstanding shall be the U.S.dollar equivalent, determined as of such date in the manner provided as contemplated by Section 3.01, of the principal amount of such Security (or, in the case of a Security described in Clause (A) or (B) above, of the amount determined as provided in such Clause), and (D) Securities owned by the Company or any other obligor upon the Securities or any Affiliate of the Company or of such other obligor shall be disregarded and deemed not to be Outstanding, except that, in determining whether the Trustee shall be protected in relying upon any such request, demand, authorization, direction, notice, consent, waiver or other action, only Securities which the Trustee knows to be so owned shall be so disregarded.The Trustee shall be protected in relying on an Officer’s Certificate or other evidence satisfactory to it in determining ownership.Securities so owned which have been pledged in good faith may be regarded as Outstanding if the pledgee establishes to the satisfaction of the Trustee the pledgee’s right so to act with respect to such Securities and that the pledgee is not the Company or any other obligor upon the Securities or any Affiliate of the Company or of such other obligor. “Paying Agent” means any Person authorized by the Company to pay the principal of or any premium or interest on any Securities on behalf of the Company. “Person” means any individual, corporation, company (including a limited liability company), partnership, joint venture, trust, unincorporated organization or government or any agency or political subdivision thereof. “Place of Payment” , when used with respect to the Securities of any series, means the place or places where the principal of and any premium and interest on the Securities that series are payable as specified or contemplated by Section 3.01. “Predecessor Security” of any particular Security means every previous Security evidencing all or a portion of the same debt as that evidenced by such particular Security; and, for the purposes of this definition, any Security authenticated and delivered under Section 3.06 in exchange for or in lieu of a mutilated, destroyed, lost or stolen Security shall be deemed to evidence the same debt as the mutilated, destroyed, lost or stolen Security. “Redemption Date” , when used with respect to any Security to be redeemed, means the date fixed for such redemption by or pursuant to this Indenture. “Redemption Price” , when used with respect to any Security to be redeemed, means the price at which it is to be redeemed pursuant to this Indenture. 4 “Regular Record Date” for the interest payable on any Interest Payment Date on the Securities of any series means the date specified for that purpose as contemplated by Section 3.01. “Responsible Officer” , when used with respect to the Trustee, means the chairman or any vice-chairman of the board of directors, the chairman or any vice-chairman of the executive committee of the board of directors, the chairman of the trust committee, the president, any Vice President, the secretary, any assistant secretary, the treasurer, any assistant treasurer, the cashier, any assistant cashier, any trust officer or assistant trust officer, the controller or any assistant controller or any other officer of the Trustee customarily performing functions similar to those performed by any of the above designated officers and also means, with respect to a particular corporate trust matter, any other officer to whom such matter is referred because of his or her knowledge of and familiarity with the particular subject and who shall have direct responsibility for the administration of this Indenture. “Securities” has the meaning stated in the first recital of this Indenture and more particularly means any Securities authenticated and delivered under this Indenture. “Securities Act” means the Securities Act of 1933 and any statute successor thereto, in each case as amended from time to time. “Security Register” and “Security Registrar” have the respective meanings specified in Section 3.05. “Special Record Date” for the payment of any Defaulted Interest means a date fixed by the Trustee pursuant to Section 3.07. “Stated Maturity” , when used with respect to any Security or any installment of principal thereof or interest thereon, means the date specified in such Security as the fixed date on which the principal of such Security or such installment of principal or interest is due and payable. “Subsidiary” means any Person a majority of the combined voting power of the total outstanding ownership interests in which is, at the time of determination, beneficially owned or held, directly or indirectly, by the Company or one or more other Subsidiaries.For this purpose, “ voting power ” means power to vote in an ordinary election of directors (or, in the case of a Person that is not a corporation, ordinarily to appoint or approve the appointment of Persons holding similar positions), whether at all times or only as long as no senior class of ownership interests has such voting power by reason of any contingency. “Trust Indenture Act” means the Trust Indenture Act of 1939 as in force at the date as of which this instrument was executed, except as otherwise provided in Section 9.05; provided , however , that in the event the Trust Indenture Act of 1939 is amended after such date, “Trust Indenture Act” means, to the extent required by any such amendment, the Trust Indenture Act of 1939 as so amended. “Trustee” means the Person named as the “Trustee” in the first paragraph of this instrument until a successor Trustee shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Trustee” shall mean or include each Person who is then a Trustee hereunder, and if at any time there is more than one such Person, “Trustee” as used with respect to the Securities of any series shall mean the Trustee with respect to Securities of that series. “U.S.Government Obligation” has the meaning specified in Section 13.04. “Vice President” , when used with respect to the Company or the Trustee, means any vice president, whether or not designated by a number or a word or words added before or after the title “vice president”. Section 1.02.
